Citation Nr: 1517289	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for recurrent tinnitus and, if so, whether service connection is warranted for the claimed disorder.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability and, if so, whether service connection is warranted for the claimed disorder.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a sleep disorder, claimed as chronic fatigue, and, if so, whether service connection is warranted for the claimed disorder.

4. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an elbow disability, to include on the basis of an undiagnosed illness, and, if so, whether service connection is warranted for the claimed disorder.

5. Entitlement to service connection for numbness of the elbows/thoracic outlet syndrome, as directly related to service.

6. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7. Whether the reduction in the disability evaluation assigned for dermatitis, from 30 percent to noncompensable, effective October 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a February 2010 hearing.  A transcript of this hearing is of record.
This case was brought before the Board in April 2011, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) to for further development.  The issues of entitlement to: service connection for a back disability, a sleep disorder, an elbow disability and numbness/thoracic outlet syndrome; an increased initial evaluation for PTSD; and the propriety of the reduction in the disability evaluation assigned for dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An October 2001 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the October 2001 rating decision is not cumulative of the evidence of record at the time of the prior denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a tinnitus.

3. The Veteran experiences tinnitus that first manifest during active service and has persisted since.

4. A December 1995 rating decision denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

5. Evidence received since the December 1995 rating decision is not cumulative of the evidence of record at the time of the prior denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.

6. An August 1997 rating decision denied the Veteran's claim of entitlement to service connection for fatigue.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

7. Evidence received since the August 1997 rating decision is not cumulative of the evidence of record at the time of the prior denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a sleep disorder, claimed as chronic fatigue.

8. A January 2008 rating decision denied the Veteran's claim of entitlement to service connection for an elbow disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

9. Evidence received since the January 2008 rating decision is not cumulative of the evidence of record at the time of the prior denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an elbow disability.



CONCLUSIONS OF LAW

1. The October 2001 rating decision which denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the October 2001 rating decision in connection with Veteran's claim of entitlement to service connection for tinnitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Recurrent tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3307, 3.309 (2014).

4. The December 1995 rating decision which denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

5. Evidence received since the December 1995 rating decision in connection with Veteran's claim of entitlement to service connection for a back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6. The August 1997 rating decision which denied the Veteran's claim of entitlement to service connection for fatigue is final.  38 U.S.C.A. § 7105(c) (West 2014).

7. Evidence received since the August 1997 rating decision in connection with Veteran's claim of entitlement to service connection for a sleep disorder claimed as chronic fatigue is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8. The January 2008 rating decision which denied the Veteran's claim of entitlement to service connection for an elbow disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

9. Evidence received since the January 2008 rating decision in connection with Veteran's claim of entitlement to service connection for an elbow disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regards to the Veteran's applications to reopen, as well as entitlement to service connection for tinnitus, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO most recently denied the Veteran's claims of service connection for a back disability, fatigue, tinnitus and an elbow disability by December 1995, August 1997, October 2001 and January 2008 rating decisions, respectively.  The Veteran's back disability and tinnitus claims were denied on the basis that these conditions were not etiologically related to his active service.  His fatigue and elbow disability claims were denied on the basis that the record lacked objective evidence that the Veteran suffered from an undiagnosed illness(es) resulting in fatigue and/or elbow joint pain.  The Veteran was notified of these decisions and of his procedural and appellate rights but did not complete an appeal; therefore, the December 1995, August 1997, October 2001 and January 2008 decisions are each final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the prior denials include a number of private treatment records, VA treatment records, and the Veteran's testimony before the Board at a February 2010 hearing.  Significantly, the Veteran provided testimony regarding the circumstances of his claimed in-service back injury and of ringing in the ears persisting since service.  He also clarified that his claimed fatigue may be due to sleep problems related to his now service-connected PTSD, raising the theory of secondary service connection.  Finally, VA treatment records provided a diagnosis of elbow tendonitis, which may account for his complaints of elbow joint pain and raises the theory of direct service connection.

The Board finds this evidence, presumed credible for the purposes of reopening, raises a reasonable possibility of substantiating the Veteran's claims of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for a back disability, tinnitus, a sleep disorder claimed as fatigue, and an elbow disability must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claims for a back disability, sleep disorder and elbow disability.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  Specifically, he contends he was exposed to acoustic trauma from working on the flight deck for a period of 43 days.  He contends he has suffered from ringing in the ears since.  See, e.g., February 2010 hearing transcript at 15.

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  However, the Board notes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a sleep disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an elbow disability is reopened; to this extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's service connection claims must be remanded to provide him a VA examination to address the nature and etiology of his claimed disabilities.  See generally 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final note, an April 2011 rating decision granted service connection for PTSD and awarded an initial 30 percent evaluation.  In July 2014, a rating decision was issued which reduced the disability evaluation assigned to service-connected dermatitis from 30 percent to noncompensable.  The Veteran has submitted a notice of disagreement (NOD) with respect to both rating decisions, in May 2011 and November 2014, respectively.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses either NOD.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.




Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of (1) entitlement to an increased initial evaluation for PTSD; and (2) whether the reduction in the disability evaluation assigned for service-connected dermatitis from 30 percent to noncompensable was proper.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed back and elbow disabilities.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Provide a clinical diagnosis of any current disability of the back and/or elbows, specifically commenting on the Veteran's complaints of bilateral elbow pain, as well as whether the Veteran suffers from thoracic outlet syndrome or other disability resulting in numbness of the upper extremities. 

b. If a clinical diagnosis regarding the Veteran's back and bilateral upper extremity complaints cannot be rendered, the examiner is requested to so specifically state and also opine as to whether the Veteran's complaints represent objective symptoms of an undiagnosed illness.

c. For each diagnosis rendered above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to the Veteran's active service.  In rendering this opinion, the examiner must specifically comment on the Veteran's assertions of in-service injuries and symptomatology as well as a continuity of symptomatology as applicable. 

A complete rationale must be provided for all opinions expressed.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep disorder and/or fatigue.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Provide a clinical diagnosis of any current sleep disorder or other disability resulting in fatigue. 

b. If a clinical diagnosis regarding the Veteran's fatigue cannot be rendered, the examiner is requested to so specifically state and also opine as to whether the Veteran's complaints represent objective symptoms of an undiagnosed illness.

c. For each diagnosis rendered above, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to the Veteran's active service.  

d. If (c) is answered in the negative, offer an opinion as to whether any diagnosed sleep disorder is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected posttraumatic stress disorder.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


